Appellant again insists that his application for continuance or postponement herein should have been granted. An examination of the transcript reveals the entire absence of any process for the alleged absent witness Fannie Brothers attached to or made part of the application for continuance. Mr. Vernon cites many cases on pp. 307-308 of his Annotated C.C.P., supporting the proposition that it is not sufficient to merely state that process was sued out, but it must be shown what was done with it, and when process has been returned, and the time when it was returned must be shown. The burden is upon the party seeking a continuance to show himself entitled to it by definite, exact and certain averments. We again state that the testimony for the State shows that on the occasion of the raid made by the officers upon appellant's premises he was detected in the act of coming out of the dugout or storm house *Page 517 
in which beyond question intoxicating liquor was then in process of manufacture. It would be immaterial where he had been during the morning of that day, and the testimony set up as expected from Fannie Brothers, to the effect that appellant had gone away from his place that morning and had been away until a short time before the officers came, would seem wholly insufficient to justify, excuse or extenuate the fact that appellant was present and in said dugout where the liquor was then being manufactured at the time the officers came. Appellant may have been away from his place up until ten days before said raid, and he may have been away from his house that morning up until a short time before the officers came. The testimony shows that he came back to this place from some point in Oklahoma bringing with him one Benson and his wife and that these people began occupancy of the small house belonging to appellant at the place where the whisky in question was being manufactured. Whether the still was run by Benson when appellant was not present, would seem of little moment. It was being operated on appellant's premises and in his presence at least when the officers came.
Upon review of the record we do not feel inclined to agree to the proposition that the case was improperly decided originally, and appellant's motion for rehearing, therefore, will be overruled.
Overruled.